Exhibit 31.2 I, Brian P. Alessi, certify that: 1.I have reviewed this Form 10-K/A of Emerging Vision, Inc.; 2.Based on my knowledge, this report does not contain any untrue statements of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.This certification is intentionally omitted because this report does not contain financial statements or other financial information; 4.This certification is intentionally omitted because this report does not contain or amend disclosure pursuant to Item 307 or 308 of Regulation S-K, and such disclosure is not otherwise required to be amended given the nature of the reasons for the amendment.; and 5.This certification is intentionally omitted because this report does not contain or amend disclosure pursuant to Item 307 or 308 of Regulation S-K, and such disclosure is not otherwise required to be amended given the nature of the reasons for the amendment. Date:April 29, 2011 /s/ Brian P. Alessi Brian P. Alessi Chief Financial Officer
